Citation Nr: 0111319	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which determined that new and 
material evidence had not been presented to reopen previously 
denied claims for service connection for PTSD and hearing 
loss of the left ear.


REMAND

The veteran served on active duty in the Army from July 1967 
to June 1970, including service in Vietnam.  His DD Form 214 
reflects that his primary military occupational specialty 
(MOS) was that of a combat engineer, and does not reflect any 
combat citations or awards.  The veteran claims that he has 
PTSD due to various traumatic incidents in service, and that 
he incurred hearing loss of the left ear in service.  Medical 
records reflect that he has been diagnosed with PTSD and 
bilateral hearing loss.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

Both of the veteran's claims were previously denied by the 
RO.  His application to reopen a claim for service connection 
for PTSD was denied in several previous RO decisions 
(including in December 1993), and his claim for service 
connection for bilateral hearing loss was denied in a 
February 1997 RO decision.  A final decision may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5108, 7105 (West 1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the Board notes that 
most of the veteran's service medical records and personnel 
records appear to be missing.  Many attempts to retrieve 
these records have been unsuccessful as it was reported that 
the records were destroyed in a fire at a records center.  
The veteran should be informed of the type of evidence he may 
submit in lieu of the service medical records.  

Records from the Social Security Administration (SSA) 
indicate that the veteran receives SSA benefits.  A complete 
copy of such records is not in the file.  In order for VA to 
properly assist the veteran, all SSA disability decisions and 
related medical records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

The veteran is advised that he must submit new and material 
evidence in order to reopen his claims for service connection 
for PTSD and hearing loss of the left ear.  38 U.S.C.A. § 
5108 (West 1991); Hodge, supra.  The VCAA provides that 
nothing in 38 U.S.C.A. § 5103A shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  With respect to his 
application to reopen a claim for service connection for 
PTSD, the veteran is advised that he may submit lay 
statements in support of his alleged in-service stressors.

If the veteran submits new and material evidence regarding 
his claim for service connection for PTSD, the RO should 
submit the veteran's claimed in-service stressors (with his 
service personnel records) to the to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) for 
verification prior to Board review.  If he submits new and 
material evidence regarding either claim, the RO should then 
complete any indicated development pursuant to the VCAA.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the appellant 
and advise him that he can submit 
alternate evidence to support his 
contention that he has PTSD and hearing 
loss attributable to service.  This 
evidence may take the following forms.  
However, the appellant may submit any 
other evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

3.  The RO should contact the SSA and 
attempt to obtain a copy of the decision 
which awarded SSA benefits to the 
veteran, as well as copies of all of the 
medical and other records relied upon in 
making such decision.

4.  The veteran should be advised of what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit.  He 
should be advised that new and material 
evidence is required to reopen his 
claims.

5.  After ensuring that the foregoing 
development has been completed, the RO 
should review the application  (including 
all additional evidence) to reopen claims 
for service connection for PTSD and 
hearing loss of the left ear.  If 
warranted, additional development should 
be accomplished, such as contact with the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR).  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




